Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently presented for Examination. Claims 1-6, 8-14 and 17-19 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.


Applicant argument 
Claim Rejection - 35 U.S.C. § 103
Claims 1-20 were rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over international Pub. No. WO 2018/152748 (Ma) in view of International Pub. No. WO 2018/128598 (Chen).
In ex parte examination of patent applications, the Office bears the burden of establishing a prima facie case of obviousness. MPEP § 2142. Absent such a prima facie case, the Applicant is under no obligation to produce evidence of nonobviousness. 
Claim 1 has been amended to recite a system for simulating computer vision, the system comprising:




a device modeler that models a device under test, the modeled device under test comprising the modeled characteristics of the one or more synthetic sensors and virtual calibration of the modeled device under test;
an environment and motion modeler that specifies a set of synthetic operating environments and motion profiles for the modeled device under test;
a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein:
the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames, and
the set of synthetic sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler;
a post processor that models execution of computer vision algorithms applied to the set of synthetic sensor frames; and
an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles.
A, The combination of references does not teach or suggest synthetic sensors.
In the cited portions, Ma recites a computing device simulates “views of the one or more imaging sensors” and that simulating the views includes “translating the state data from a movable object’s coordinate system to the imaging sensors’ coordinate system”. Ma, para. [0093], Ma explicitly defines its imaging sensors as comprising “an imaging device (e.g., a primary imaging device) supported by a carrier (e.g., a gimbal system) borne on the movable object or a plurality of cameras of a visual odometry system.” Ma, para. [0093], In other words, the imaging sensors are physical sensors, i.e., not synthetic, that are physically located on a physical carrier placed on a physical, movable object. The imaging 
Chen fails to cure this deficiency. Chen is cited for its disclosure of a sensor model, for example in paragraphs [0067]-[0069], and the Advisory Action combines this alleged disclosure with the alleged disclosure of synthetic data from Ma. Advisory Action, pp. 4-6. However, Chen discloses sensors 110 that are only described as physical sensors. For example, Chen discloses that a physical IoT device 105 can include one or more sensors 110. Chen, para. [0037], Like Ma, Chen fails to disclose synthetic sensors that generate synthetic imagery. Accordingly, Chen, taken alone or in combination with Ma, does not teach or suggest “one or more synthetic sensors” as recited in claim 1.

Examiner response
Examiner still consider Ma reference teaches synthetic sensors. In view of amendments made, examiner cited the Ma paragraph 2 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 23 discloses “a vision simulator is used for simulating visual data associated with the movable object, scene data of the environment, and image data from perspectives of imaging device(s) or imaging sensor(s) borne on the movable object.” See para 58 and 63-The movable object simulation system 100 includes an exemplary vision simulator (e.g., the vision simulator 140). In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices. Examiner consider simulating a movable object platform with a plurality of imaging sensors is simulating a hardware configuration including one or more virtual imaging sensors. The plurality of imaging sensors are synthetic sensors. Ma paragraph 28 disclose “imaging sensors (e.g. [various cameras])”.



Applicant argument
B, The combination of references does not teach or suggest the data generator as recited in claim 1.
Chen further discloses an IoT testing environment that is custom-tailored (modeled) with IoT testing devices, IoT testing sensors and/or actuators deployed in specific locations within the IoT testing environment that correspond to specific locations of IoT devices, sensors and/or actuators deployed in a corresponding real-world environment, with the purpose of testing to identify semantic errors in the deployed or planned IoT system. Chen, para. [0042], Individual IoT devices may be modeled in the testing environment, either custom built based on real-world devices or selected from a library of models, in order to emulate and test the IoT system interaction and functionality Chen, para. [0050], The IoT system simulation generates synthetic data at device models to simulate data and behavior of the corresponding real-world devices and their component assets. Chen, para. [0067], Thus, Chen provides a user with a simulated view of how a corresponding real-world IoT deployment would function to determine whether deployment would be satisfactory or to identify semantic errors in the IoT system. FIG. 6E, specifically cited in the Office Action, is reproduced for convenience below. See Office Action, pp. 10-11.
As shown in FIG. 6E above, Chen discloses “display elements 610 may be presented for each asset included on the modeled device to indicate the simulated data values or state changes”. Chen, para. [0069], In other words, Chen merely discloses labeling elements with a value. The value used to label the elements, as illustrated in FIG. 6E above, does not indicate information about what was used to generate the labeled element. Claim 1 has been amended to recite “the set of synthetic sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler”. The value disclosed in Chen does not include any synthetic imagery from a sensor modeler, device modeler, or environment and motion modeler, much less all three. Therefore, Chen, taken alone or in combination with Ma, does not teach or suggest “the set of synthetic sensor frames includes synthetic 

Examiner’s response
Regarding the argument that Chen does not indicate information about what was used to generate the labeled element. Examiner consider the simulation run is performed in the simulation system 100 in order to generate the labeled element. Also, Examiner points the applicant to the previous cited para of Chen See ¶ 67- With the environment model selected and the device models selected and configured and positioned within the modeled environment (to populate the test environment model), the loT system simulation may be deployed 520 or run. This may cause modeled, synthetic data to be generated at one or more of the device models to simulate data and behavior of the corresponding real-world devices (and their component assets). See Chen para 14-15 -loT system (e.g., 100) that includes one or more loT devices (e.g., 105a-105d). Each loT device 105 can further include one or more loT assets, including instances of various types of sensors (e.g., 110a-110d), actuators (e.g., 115a-115b), storage, power, computer processing, and communication assets that can be leveraged and utilized (e.g., by other devices or software) within a machine-to-machine, or loT system or application. Sensors 110a-110d, or sensor assets, [corresponds to the set of different sensor sets] are capable of detecting, measuring, and generating sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation] For instance, a given sensor (e.g., 110-110d) may be configured to detect one or more respective characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications, wireless signals, position, humidity, the presence of radiation, liquid, specific chemicals, or chemical compounds, among several other examples.[corresponds to the sensor characteristics]. See ¶ 69 of Chen- As shown in FIG. 6E, the various device models, when run, may generate synthetic device data (e.g., corresponding to the various sensor and/or compute asset models included in the device model and the parameters set for each) [corresponds to the synthetic sensor frames and reference frames]. This synthetic data may be sent cursor 606 to select or hover over a particular graphical representation of a particular one of the deployed device models, display elements 610 may be presented for each asset included on the modeled device to indicate the simulated data values or state changes being generated by the corresponding device model logic (and/or asset model logic). Similar displays may be presented for any one of the device models, either as corresponding graphical icons are selected or as the simulation is run (e.g., displays may be shown concurrently for all of the device models in the simulation), among other examples. In this manner, a user can observe how the modeled deploy functions during the simulation. 

Chen reference teaches about the graphical representation with the icons of synthetic data for the sensor model (see para 67-69) however, it does not explicitly teaches synthetic imagery for the sensor model. In the related field of invention, Ma teaches obtaining the three dimensional images for the sensor data. Therefore, the Examiner found the combination of Chen and Ma still teaches the synthetic imagery. See Ma reference fig 8 and para 93 - obtaining the synthetic imagery (or three dimensional images) from the state data. See para 93 of Ma- The computing device(s) simulate (804) views of the one or more imaging sensors based on the state data, the environment data, and the positional data. In some embodiments, simulating views of the one or more imaging sensors further comprises (812) translating the state data from a movable object's coordinate system to the imaging sensors coordinate system using the positional data (e.g., the camera data 630) of the imaging sensor. In some embodiments, the simulated views comprise (814) 3-dimensional images, as shown in Figures 6A-6C. Examiner consider the synthetic data obtained from the Chen references is used in Ma reference to create the three dimensional images for the device models (or synthetic imagery) based on the synthetic data. 
 And the synthetic device data(or sensor data) includes information of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact. Examiner interprets during IoT system (101) simulation run, the synthetic data is generated at one or more device models based on the selected device model that is configured and positioned within the modeled environment and the set of reference frames includes the identification of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation]) used to generate the set of synthetic sensor frames.[corresponds to the set of sensor data]. Examiner consider the synthetic data from the sensor as the set of synthetic sensor frames and the three dimensional images for the device models as the synthetic imagery based on the generated synthetic data from the sensor.

Applicant argument
C. The combination of references does not teach or suggest virtual calibration of the modeled device under test as recited in claim 1,
The Office Action concedes that Ma does not teach or suggest “modeling a device under test comprises virtual calibration or dynamic runtime recalibration of the modeled device under test” and cites Chen as allegedly disclosing this feature. Office Action, p. 15. Chen discloses IoT deployment can operate “in a semantically consistent manner and may iteratively adjust and run simulations to determine a plan for or improvements to a corresponding real-world IoT deployment”. Chen, para. [0055], In other words, Chen discloses iteratively adjusting and running simulations. This does not teach or suggest virtual calibration 

Examiner note
See Ma para 61- the virtual imaging system 602 obtains the camera data 630 from the state simulator 102. The camera data 630 can provide intrinsic parameters and/or extrinsic parameters of one or more imaging sensors/imaging devices based on the control signals 180. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices to obtain the rasterized image data 642, which can be transmitted to the image simulator 612 and the TOF camera simulator 610. The rasterization process 632 can include taking an image represented in a vector graphics format (shapes) and converting the image into a raster image (pixels or dots) for output on a video display or printer, or for storage in a bitmap file format. Examiner consider the virtual imaging system virtually rasterize/made adjustment the image data from one or more virtual imaging sensors to obtain the raster image.



Applicant argument
As another example, Claim 8 has been amended to recite a “result analyzer that compares the generated synthetic experiment data with data extracted from the set of reference frames to enable identification of a desirable design configuration candidate.” Support for the amendment is found at least in paragraph [0075] of the Specification. The Office Action concedes Ma does not teach or suggest a result analyzer. Office Action, p. 17. Chen discloses using test data to find errors or abnormalities in a simulation. Chen, para. [0054], The test data is not compared with other data as the result analyzer of claim 8


Examiner note
Examiner cited the Ma reference in view of the amendments made.  Ma see para 30- The state simulator 102 then compares the received integrated data 178 associated with the estimated state of the movable object with the state data 116 (also referred to as ground truth data) associated with the simulated state (e.g., ground truth state) of the movable object .see para 35- the state simulator 102 also compares the integrated data 178 determined by the movable object controller 170 with the state data 116 determined by the state simulator 102 to test and evaluate whether the movable object controller 170 is functioning properly. For example, the comparison results can be used for testing whether the inertial navigation system algorithms implemented by the movable object controller 170 are functioning properly. Examiner consider the simulated state data as the synthetic experiment data and data extracted from the set of reference frames as the integrated data. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.           Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Ma et al. (WO 2018/152748 A1) in view Chen et al.  (WO 2018/128598 A1).

Regarding claim 1  
A system for simulating computer vision, (Ma, Abstract-Vision simulator) the system comprising:
Ma teaches a sensor modeler that models characteristics of one or more synthetic sensor sensors; (see paragraph 2 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 23 discloses “a vision simulator is used for simulating visual data associated with the movable object, scene data of the environment, and image data from perspectives of imaging device(s) or imaging sensor(s) borne on the movable object.” See para 58 and 63-The movable object simulation system 100 includes an exemplary vision simulator (e.g., the vision simulator 140). In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices. Examiner consider simulating a movable object platform with a plurality of imaging sensors is simulating a hardware configuration including one or more virtual imaging sensors. The plurality of imaging sensors are synthetic sensors. Ma paragraph 28 disclose “imaging sensors (e.g. [various cameras])”.See ¶ 33 and see fig 1 -The sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.[corresponds to the modeling characteristics of one or more sensors]);
a device modeler that models a device under test, the modeled device under test comprising the modeled characteristics of one or more sensors and virtual calibration of the modeled device under test; (see ¶ 003 and 58   There is a need for a movable object simulation system that simulates operations of the movable object under various simulated environments for testing mechanical failures of the movable object, malfunctions of the sensors, and/or interactions between the movable object and other objects in the environment. The movable object simulation system 100 includes an exemplary vision simulator (e.g., the vision simulator 140). In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object, a 3-dimensional graphics system 604 for simulating a 3-dimensional environment within which the movable object is operated, an ultrasonic imaging sensor simulator 606 for simulating data from an ultrasonic imaging sensor borne on the movable object, a time-of-flight (TOF) camera simulator 610 for simulating data from a TOF camera borne on the movable object, an image simulator 612 for simulating image data from a primary imaging device/a main imaging device/a payload. See Ma para 61- the virtual imaging system 602 obtains the camera data 630 from the state simulator 102. The camera data 630 can provide intrinsic parameters and/or extrinsic parameters of one or more imaging sensors/imaging devices based on the control signals 180. The virtual imaging system 602 can rasterize (632) raw image 

an environment and motion modeler that specifies a set of synthetic operating environments and motion profiles for the modeled device under test; (¶ 23 No real movable object and/or authenticate environment are needed for testing performance of the movable object using the movable object simulation system. [Corresponds to the modeled device under test specifying a set of synthetic operating environments and motion profiles]) (¶ 24 the state simulator 102 is used for simulating one or more states of the movable object 102 by implementing a plurality of models. The plurality of models include one or more movable object models 104[corresponds to the motion profiles], a plurality of sensor models 106, and one or more environment models 108[corresponds to the environmental modeler]. The plurality of models are implemented using Matlab®/Simulink® software on one or more computing devices [corresponds to the modeled device] )

 the set of synthetic imagery sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler.( See Ma reference fig 8 and para 93 - obtaining the synthetic imagery (or three dimensional images) from the state data. See para 93 of Ma- The computing device(s) simulate (804) views of the one or more imaging sensors based on the state data, the environment data, and the positional data. In some embodiments, simulating views of the one or more imaging sensors further comprises (812) translating the state data from a movable object's coordinate system to the imaging sensors coordinate system using the positional data (e.g., the camera data 630) of the imaging sensor. In some embodiments, the simulated views comprise (814) 3-dimensional images, as And the synthetic device data(or sensor data) includes information of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact. Examiner interprets during IoT system (101) simulation run, the synthetic data is generated at one or more device models based on the selected device model that is configured and positioned within the modeled environment and the set of reference frames includes the identification of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation]) used to generate the set of synthetic sensor frames.[corresponds to the set of sensor data]. Examiner consider the synthetic data from the sensor as the set of synthetic sensor frames and the three dimensional images for the device models as the synthetic imagery based on the generated synthetic data from the sensor.

Examiner note: Ma teaches obtaining the three dimensional images for the sensor data. Thus, it creates the synthetic images based on the sensor data.

a post processor that models execution of computer vision algorithms applied to the set of synthetic sensor frames; (See ¶ 24 Figure 1 illustrates a movable object simulation system 100, in accordance with some embodiments. The movable object simulation system 100 includes a state ¶ 28 -the vision simulator 140 can be configured to visualize the simulated states of the movable object. For example, the vision simulator 140 provides a visualization of the simulated states of the movable object based on the state data 116 [corresponds to the set of sensor synthetic data] received from the state simulator 102.  Using computer vision algorithms, the vision simulator 140 may generate visual data 146 associated with such visualized states of the movable object. [Examiner interprets vision simulator as the post processor since it is performing the same function as the post processor] Examiner consider set of sensor data as the set of sensor frames from applicant specification ¶ 59 recites “The synthetic experiment data sets may including sensor frames, such as synthetic imagery from the modeled camera or cameras, and synthetic sensor data, such as modeled IMU data, and also reference frames that are based on the sensor model, device model, environments and motions and perhaps other user input”)

However, Ma does not teach 
a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames; 
an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles.

In the related field of invention, Chen teaches
            a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein:
       the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames; (See ¶ 67- With the environment model selected and the device models selected and configured and positioned within the modeled environment (to populate the test environment model), the loT system simulation may be deployed 520 or run. This may cause modeled, synthetic data to be generated at one or more of the device models to simulate data and behavior of the corresponding real-world devices (and their component assets). See Chen para 14-15 -loT system (e.g., 100) that includes one or more loT devices (e.g., 105a-105d). Each loT device 105 can further include one or more loT assets, including instances of various types of sensors (e.g., 110a-110d), actuators (e.g., 115a-115b), storage, power, computer processing, and communication assets that can be leveraged and utilized (e.g., by other devices or software) within a machine-to-machine, or loT system or application. Sensors 110a-110d, or sensor assets, [corresponds to the set of different sensor sets] are capable of detecting, measuring, and generating sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation] For instance, a given sensor (e.g., 110-110d) may be configured to detect one or more respective characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications, wireless signals, position, humidity, the presence of radiation, liquid, specific chemicals, or chemical compounds, among several other examples.[corresponds to the sensor characteristics]. With the environment model selected and the device models selected and configured and positioned within the modeled environment (to populate the test environment model), the loT system simulation may be deployed 520 or run. This may cause modeled, synthetic data to be generated at one or more of the device models to simulate data and behavior of the corresponding real-world devices (and their component assets).¶ 69- As shown in  [corresponds to the synthetic sensor frames and reference frames] 

Examiner note: Examiner consider during IoT system (101) simulation synthetic data is generated at one or more device models based on the selected device model that is configured and positioned within the modeled environment and the set of reference frames includes the identification of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation]) used to generate the set of synthetic sensor frames.[corresponds to the set of IoT device model] Chen reference teaches about the graphical representation with the icons of synthetic data for the sensor model (see para 67-69) however, it does not explicitly teaches synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler. See MA reference for the set of synthetic imagery.

an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles. (See ¶ 48-50 An example loT device model manager 220 may be provided with functionality to enable one or more loT device models (e.g., 232) to be selected from a library or catalog of device models to populate an loT testing environment model (e.g., 230) within an example simulation. [corresponds to the experiment manager] for the IoT testing environment] Each device model 232, when populated within an environment model or otherwise deployed in a simulation, may contain parameters and behavioral definitions to simulate or model a corresponding real-world loT Each device or asset model may be configurable, such that parameters may be defined or modified to configure the precise modeled behavior offered by the respective device model 232 and/or asset model 234. For example, a sensor asset model may be configured to generate data of a particular type (e.g., particular units of measurement), according to a certain format (e.g., binary, packetized, analog, according to a particular communication protocol, etc.), with values within a particular range and according to a particular variability (e.g., random, cyclic, or steady values varying in value according to a noise model, frequency, etc.).[Correspond to the synthetic data] A device model generator (e.g., 224) may be provided with functionality to generate/create, modify, or configure one or more device models 232 and/or asset models 234, which can be stored thereafter in the library or catalog of models. In some cases, a device model 232 or asset model 234 may manually defined in a customized manner, with a user providing inputs to the loT testing system 214 (e.g., through a GUI 212) to define various parameters of the model [corresponds to the iterating the generation of synthetic experiment data for different parameters of the modeled device under test], select component asset models to be incorporated in the device model, etc., with the aim of defining a device model that accurately approximates the behavior of a corresponding real-world device. In other instances, generic device models 232 may be selected and used (based on user inputs). 


Examiner note: Examiner consider the device model manager as the experiment manager that helps in the functionality of the device or asset model such that various parameters of the device or asset model may be defined or modified to configure the precise modeled behavior offered by the respective device model 232 and/or asset model 234.  Various parameters corresponds to differing the parameters for the device model in order to achieve the précised modeled behavior. (See ¶ 48)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
as disclosed by Ma to include a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames; and an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles as taught by Chen in the system of Ma for managing machine-to-machine systems in a simulation system  and allow developers and end users to build and configure loT applications and systems such that an loT application can provide software support to organize and manage the operation of a set of loT devices for a particular purpose or use case. (Abstract and para 19, Chen)


Regarding claims 2 and 10
Ma further teaches wherein the one or more synthetic sensors comprise a camera. (See fig 1-2 and ¶ 28-In some examples, the image data 148 includes simulated field(s) of view of multiple imaging sensors borne on a movable object, such as simulated views from two imaging sensors (e.g., a pair of stereoscopic cameras) located in front of the movable object, and simulated field(s) of view from two imaging sensors situated at the bottom of the movable object.)



Regarding claim 3, 11 and 18
Ma further discloses wherein modeling characteristics of one or more synthetic sensors comprises modeling at least one selected from the list comprising:
shot noise, modulation transfer function (MTF), lens distortion, relative illumination, dark current noise, and quantum efficiency. (See ¶ 59- As shown in Figure 6D, in some embodiments, the state simulator 102 can obtain control signals 180 from the movable object controller 170.   The control signals 180 include control signals for adjusting the position of the movable object and the position of the one or more imaging sensors borne on the movable object. In some examples, the control signals 180 include commands for adjusting one or more intrinsic parameters of the one or more imaging sensors, such as focal length, zooming information, depth of focus (DOF), etc.   In some examples, the control signals 180
include commands for adjusting extrinsic parameters, such as positional information (e.g., attitude) of the one or more imaging sensors.  Examiner consider adjusting focal length of the sensor (or camera lens) due to being too short or long comprises modeling of the lens distortion)




Regarding claims 4, 12 and 19
Ma further teaches wherein the one or more synthetic sensors comprise at least one selected from the list comprising:
a visible light sensor, a non-visible light sensor, a range sensor, a wireless receiver, an inertial measurement unit (IMU), and a sound receiver. (¶ 33 the sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.)

Regarding claims 5 and 13
Ma does not explicitly teach wherein modeling a device under test comprises dynamic runtime recalibration of the modeled device under test.
Chen discloses wherein modeling a device under test comprises dynamic runtime recalibration of the modeled device under test. (¶ 55 and see fig 2- A GUI 212 of the loT testing system 204 may provide views and interactive menus through which users may select, configure, and even create environment and device models to build various loT deployment simulations. When the simulation is initiated and run (e.g., using testing platform 228) the GUI 212 may present graphical representations of the simulation, including graphical representations of the interactions, readings, device actions, and data communicated within the virtual simulation of a particular loT deployment (e.g., based on the modeled data and behavior generated according to the constituent device models). Users may thereby view and observe a simulation and determine, in an intuitive manner, whether the loT deployment operates in a semantically consistent manner and may iteratively adjust and run simulations to determine a plan for or improvements to a corresponding real-world loT deployment, among other examples. [Corresponds the dynamic adjusting of the modeled device under test)])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the movable object simulation system with the vision simulator configured for visualizing operations of the movable object in the one or more simulated states as disclosed by Ma to include wherein modeling a device under test comprises virtual calibration or dynamic runtime recalibration of the modeled device under test as taught by Chen in the system of Ma in order to determine a plan for or improvements to a corresponding real-world loT deployment. (¶ 55, Chen)

Regarding claims 6 and 14
Ma does not explicitly teach wherein modeling a device under test comprises modeling characteristics of two or more synthetic sensors placed on a virtual body of the modeled device.
Chen further teaches wherein modeling a device under test comprises modeling characteristics of two or more synthetic sensors placed on a virtual body of the modeled device. (See ¶ 003 and 58   There is a need for a movable object simulation system that simulates operations of the movable object under various simulated environments for testing mechanical failures of the movable object, malfunctions of the sensors, and/or interactions between the movable object and other objects in the environment. The movable object simulation system 100 includes an exemplary vision simulator (e.g., the vision simulator 140). In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object, a 3-dimensional graphics system 604 for simulating a 3-dimensional environment within which the movable object is operated, an ultrasonic imaging sensor simulator 606 for simulating data from an ultrasonic imaging sensor borne on the movable object, a time-of-flight (TOF) camera simulator 610 for simulating data from a TOF camera borne on the movable object, an image simulator 612 for simulating image data from a primary imaging device/a main imaging device/a payload. See Ma para 61- the virtual imaging system 602 obtains the camera data 630 from the state simulator 102. The camera data 630 can provide intrinsic parameters and/or extrinsic parameters of one or more imaging sensors/imaging devices based on the control signals 180. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the movable object simulation system with the vision simulator configured for visualizing operations of the movable object in the one or more simulated states as disclosed by Ma to include wherein modeling a device under test comprises modeling characteristics of two or more synthetic sensors placed on a virtual body of the modeled device as taught by Chen in the system of Ma in order to determine a plan for or improvements to a corresponding real-world loT deployment. (¶ 55, Chen)


Regarding claims 7 and 15 
Ma further discloses data generator comprises a cloud-based service. (¶ 37 Figure 2 illustrates a diagram of the state simulator 102, in accordance with some embodiments. In some embodiment, the state simulator 102 is implemented by a single computing device. In other embodiments, the state simulator 102 is implemented by multiple computing devices working together to perform the related actions. In some embodiments, one or more parts of the functionalities of the state simulator 102 are implemented via cloud computing.[corresponds to the cloud service] Examiner considered the state simulator at the data generator since the state simulator 102 generates state data 116 (e.g., as discussed with reference to Figures. 1, 2, and 3), and transmits the state data 116 to the vision simulator 140 See ¶ 60])

Regarding claims 8, 16 and 20
Ma further teaches a result analyzer that compares the generated synthetic experiment data with data extracted from the set of reference frames to enable identification of a desirable design configuration candidate. (see para 30- The state simulator 102 then compares the received integrated data 178 associated with the estimated state of the movable object with the state data 116 (also referred to as ground truth data) associated with the simulated state (e.g., ground truth state) of the movable object .see para 35- the state simulator 102 also compares the integrated data 178 determined by the movable object controller 170 with the state data 116 determined by the state simulator 102 to test and evaluate whether the movable object controller 170 is functioning properly. For example, the comparison results can be used for testing whether the inertial navigation system algorithms implemented by the movable object controller 170 are functioning properly. Examiner consider the simulated state data as the synthetic experiment data and data extracted from the set of reference frames as the integrated data.)


Regarding claim 9 
A method for simulating computer vision, the system comprising: 
Ma teaches modeling characteristics of one or more synthetic sensors; (see paragraph 2 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 23 discloses “a vision simulator is used for simulating visual data associated with the movable object, scene data of the environment, and image data from perspectives of imaging device(s) or imaging sensor(s) borne on the movable object.” See para 58 and 63-The movable object simulation system 100 includes an exemplary vision simulator (e.g., the vision simulator 140). In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices. Examiner consider simulating a movable object platform with a plurality of imaging sensors is simulating a hardware configuration including one or more virtual imaging sensors. The plurality of imaging sensors are synthetic sensors. Ma paragraph 28 disclose “imaging sensors (e.g. [various cameras])”.See ¶ 33 and see fig 1 -The sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.[corresponds to the modeling characteristics of one or more sensors]);
modeling a device under test, the modeled device under test comprising the modeled characteristics of the one or more sensors and virtual calibration of the modeled device under test; (see ¶ 003 and 58   There is a need for a movable object simulation system that simulates operations of the movable object under various simulated environments for testing mechanical failures of the movable object, malfunctions of the sensors, and/or interactions between the movable object and other objects in the environment. The movable object simulation system 100 includes an exemplary vision simulator (e.g., the vision simulator 140). In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object, a 3-dimensional graphics system 604 for simulating a 3-dimensional environment within which the movable  See Ma para 61- the virtual imaging system 602 obtains the camera data 630 from the state simulator 102. The camera data 630 can provide intrinsic parameters and/or extrinsic parameters of one or more imaging sensors/imaging devices based on the control signals 180. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices to obtain the rasterized image data 642, which can be transmitted to the image simulator 612 and the TOF camera simulator 610. The rasterization process 632 can include taking an image represented in a vector graphics format (shapes) and converting the image into a raster image (pixels or dots) for output on a video display or printer, or for storage in a bitmap file format. Examiner consider the virtual imaging system virtually rasterize/made adjustment the image data from one or more virtual imaging sensors to obtain the raster image.)

specifying a set of synthetic operating environments and motion profiles for the modeled device under test; (¶ 23 No real movable object and/or authenticate environment are needed for testing performance of the movable object using the movable object simulation system. [Corresponds to the modeled device under test specifying a set of synthetic operating environments and motion profiles]) (¶ 24 the state simulator 102 is used for simulating one or more states of the movable object 102 by implementing a plurality of models. The plurality of models include one or more movable object models 104[corresponds to the motion profiles], a plurality of sensor models 106, and one or more environment models 108[corresponds to the environmental modeler]. The plurality of models are implemented using Matlab®/Simulink® software on one or more computing devices [corresponds to the modeled device] )

 the set of synthetic imagery sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler.( See Ma reference fig 8 and para 93 - And the synthetic device data(or sensor data) includes information of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact. Examiner consider during IoT system (101) simulation run, the synthetic data is generated at one or more device models based on the selected device model that is configured and positioned within the modeled environment and the set of reference frames includes the identification of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation]) used to generate the set of synthetic sensor frames.[corresponds to the set of sensor data]. Examiner consider the synthetic data from the sensor as the set of synthetic sensor frames and the three dimensional images for the device models as the synthetic imagery based on the generated synthetic data from the sensor.

Examiner note: Chen reference teaches about the graphical representation with the icons of synthetic data for the sensor model (see para 67-69) however, it does not explicitly teaches synthetic imagery for the sensor model. In the related field of invention, Ma teaches obtaining the three dimensional images for the sensor data. Therefore, the Examiner found the combination of Chen and Ma still teaches the synthetic imagery.

modeling execution of computer vision algorithms applied to the set of synthetic sensor frames; (See ¶ 24 Figure 1 illustrates a movable object simulation system 100, in accordance with some embodiments. The movable object simulation system 100 includes a state simulator 102, a vision simulator 140, and a movable object controller 170 that are communicably coupled to each other. The state simulator 102 is used for simulating one or more states of the movable object 102 by implementing a plurality of models. [Corresponds to the set of synthetic models]    In some embodiments, the plurality of models include one or  more movable object models 104, a plurality of sensor models 106, and one or more environment models 108. [Corresponds to the set of synthetic sensor model]  ¶ 28 -the vision simulator 140 can be configured to visualize the simulated states of the movable object. For example, the vision simulator 140 provides a visualization of the simulated states of the movable object based on the state data 116 [corresponds to the set of sensor synthetic data] received from the state simulator 102.  Using computer vision algorithms, the vision simulator 140 may generate visual data 146 associated with such visualized states of the movable object. [Examiner interprets vision simulator as the post processor since it is performing the same function as the post processor]  Examiner consider set of sensor data as the set of sensor frames from applicant specification ¶ 59 recites “The synthetic experiment data sets may including sensor frames, such as synthetic imagery from the modeled camera or cameras, and synthetic sensor data, such as modeled IMU data, and also reference frames that are based on the sensor model, device model, environments and motions and perhaps other user input”)

However, Ma does not teach 

an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles.

In the related field of invention, Chen teaches
            a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein:
       the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames; (See ¶ 67- With the environment model selected and the device models selected and configured and positioned within the modeled environment (to populate the test environment model), the loT system simulation may be deployed 520 or run. This may cause modeled, synthetic data to be generated at one or more of the device models to simulate data and behavior of the corresponding real-world devices (and their component assets). See Chen para 14-15 -loT system (e.g., 100) that includes one or more loT devices (e.g., 105a-105d). Each loT device 105 can further include one or more loT assets, including instances of various types of sensors (e.g., 110a-110d), actuators (e.g., 115a-115b), storage, power, computer processing, and communication assets that can be leveraged and utilized (e.g., by other devices or software) within a machine-to-machine, or loT system or application. Sensors 110a-110d, or sensor assets, [corresponds to the set of different sensor sets] are capable of detecting, measuring, and generating sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are  [corresponds to the synthetic sensor frames and reference frames] 

Examiner note: Examiner consider during IoT system (101) simulation synthetic data is generated at one or more device models based on the selected device model that is configured and positioned within the modeled environment and the set of reference frames includes the identification of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation]) used to generate the set of synthetic sensor frames.[corresponds to the set of IoT device model] Chen reference teaches about the graphical representation with the icons of synthetic data for the sensor model (see para 67-69) however, it does not explicitly teaches synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler. See MA reference for the set of synthetic imagery.

an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles. (See ¶ 48-50 An example loT device model manager 220 may be provided with functionality to enable one or more loT device models (e.g., 232) to be selected from a library or catalog of device models to populate an loT testing environment model (e.g., 230) within an example simulation. [corresponds to the experiment manager] for the IoT testing environment] Each device model 232, when populated within an environment model or otherwise deployed in a simulation, may contain parameters and behavioral definitions to simulate or model a corresponding real-world loT device (e.g., 105). Each device or asset model may be configurable, such that parameters may be defined or modified to configure the precise modeled behavior offered by the respective device model 232 and/or asset model 234. For example, a sensor asset model may be configured to generate data of a particular type (e.g., particular units of measurement), according to a certain format (e.g., binary, packetized, analog, according to a particular communication protocol, etc.), with values within a particular range and according to a particular variability (e.g., random, cyclic, or steady values varying in value according to a noise model, frequency, etc.).[Correspond to the synthetic data] A device model generator (e.g., 224) may be provided with functionality to generate/create, modify, or configure one or more device models 232 and/or asset models 234, which can be stored thereafter in the library or catalog of models. In some cases, a device model 232 or asset model 234 may manually defined in a customized manner, with a user providing inputs to the loT testing system 214 (e.g., through a GUI 212) to define various parameters of the model [corresponds to the iterating the generation of synthetic experiment data for different parameters of the modeled device under test], select component asset models to be incorporated in the device model, etc., with the aim of defining a device model that accurately approximates the behavior of a corresponding real-world device. In other instances, generic device models 232 may be selected and used (based on user inputs). 


Examiner note: Examiner considered the device model manager as the experiment manager that helps in the functionality of the device or asset model such that various parameters of the device or asset model may be defined or modified to configure the precise modeled behavior offered by the respective device model 232 and/or asset model 234.  Various parameters corresponds to differing the parameters for the device model in order to achieve the précised modeled behavior. (See ¶ 48)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the movable object simulation system with the vision simulator configured for visualizing operations of the movable object in the one or more simulated states as disclosed by Ma to include generating a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames; and an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles as taught by Chen in the system of Ma for managing machine-to-machine systems in a simulation system  and allow developers and end users to build and configure loT applications and systems such that an loT application can provide software support to organize and manage the operation of a set of loT devices for a particular purpose or use case. (Abstract and para 19, Chen)


Regarding claim 17
 (Ma, Abstract):
Ma teaches a sensor modeling component for modeling characteristics of one or more sensors, Ma teaches a sensor modeler that models characteristics of one or more synthetic sensor sensors, wherein the one or more synthetic sensors comprise a camera; (see paragraph 2 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 23 discloses “a vision simulator is used for simulating visual data associated with the movable object, scene data of the environment, and image data from perspectives of imaging device(s) or imaging sensor(s) borne on the movable object.” See para 58 and 63-The movable object simulation system 100 includes an exemplary vision simulator (e.g., the vision simulator 140). In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices. Examiner consider simulating a movable object platform with a plurality of imaging sensors is simulating a hardware configuration including one or more virtual imaging sensors. The plurality of imaging sensors are synthetic sensors. Ma paragraph 28 disclose “imaging sensors (e.g. [various cameras])”.See ¶ 33 and see fig 1 -The sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.[corresponds to the modeling characteristics of one or more sensors]);
a device modeler that models a device under test, the modeled device under test comprising the modeled characteristics of the one or more sensors and virtual calibration of the modeled device under test; (see ¶ 003 and 58   There is a need for a movable object simulation system that simulates operations of the movable object under various simulated environments for testing mechanical failures of  See Ma para 61- the virtual imaging system 602 obtains the camera data 630 from the state simulator 102. The camera data 630 can provide intrinsic parameters and/or extrinsic parameters of one or more imaging sensors/imaging devices based on the control signals 180. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices to obtain the rasterized image data 642, which can be transmitted to the image simulator 612 and the TOF camera simulator 610. The rasterization process 632 can include taking an image represented in a vector graphics format (shapes) and converting the image into a raster image (pixels or dots) for output on a video display or printer, or for storage in a bitmap file format. Examiner consider the virtual imaging system virtually rasterize/made adjustment the image data from one or more virtual imaging sensors to obtain the raster image.)

an environment and motion modeler that specifies a set of synthetic operating environments and motion profiles for the modeled device under test; (¶ 23 No real movable object and/or authenticate environment are needed for testing performance of the movable object using the movable object simulation system. [Corresponds to the modeled device under test specifying a set of synthetic operating environments and motion profiles]) (¶ 24 the state simulator 102 is used for simulating one or more states of the movable object 102 by implementing a plurality of models. The plurality of models include one or more movable object models 104[corresponds to the motion profiles], a plurality of sensor 

 the set of synthetic imagery sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler.( See Ma reference fig 8 and para 93 - obtaining the synthetic imagery (or three dimensional images) from the state data. See para 93 of Ma- The computing device(s) simulate (804) views of the one or more imaging sensors based on the state data, the environment data, and the positional data. In some embodiments, simulating views of the one or more imaging sensors further comprises (812) translating the state data from a movable object's coordinate system to the imaging sensors coordinate system using the positional data (e.g., the camera data 630) of the imaging sensor. In some embodiments, the simulated views comprise (814) 3-dimensional images, as shown in Figures 6A-6C. Examiner consider the synthetic data obtained from the Chen references is used in Ma reference to create the three dimensional images for the device models (or synthetic imagery) based on the synthetic data. And the synthetic device data(or sensor data) includes information of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world environment in which they reside, are mounted, or are in contact. Examiner consider during IoT system (101) simulation run, the synthetic data is generated at one or more device models based on the selected device model that is configured and positioned within the modeled environment and the set of reference frames includes the identification of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the real-world 

Examiner note: Chen reference teaches about the graphical representation with the icons of synthetic data for the sensor model (see para 67-69) however, it does not explicitly teaches synthetic imagery for the sensor model. In the related field of invention, Ma teaches obtaining the three dimensional images for the sensor data. Therefore, the Examiner found the combination of Chen and Ma still teaches the synthetic imagery.

a post processor that models execution of computer vision algorithms applied to the set of synthetic sensor frames; (See ¶ 24 Figure 1 illustrates a movable object simulation system 100, in accordance with some embodiments. The movable object simulation system 100 includes a state simulator 102, a vision simulator 140, and a movable object controller 170 that are communicably coupled to each other. The state simulator 102 is used for simulating one or more states of the movable object 102 by implementing a plurality of models. [Corresponds to the set of synthetic models]    In some embodiments, the plurality of models include one or  more movable object models 104, a plurality of sensor models 106, and one or more environment models 108. [Corresponds to the set of synthetic sensor model]  ¶ 28 -the vision simulator 140 can be configured to visualize the simulated states of the movable object. For example, the vision simulator 140 provides a visualization of the simulated states of the movable object based on the state data 116 [corresponds to the set of sensor synthetic data] received from the state simulator 102.  Using computer vision algorithms, the vision simulator 140 may generate visual data 146 associated with such visualized states of the movable object. [Examiner interprets vision simulator as the post processor since it is performing the same function as the post processor] Examiner consider the set of sensor data as the set of sensor frames from applicant specification ¶ 59 recites “The synthetic experiment data sets may including sensor frames, such as synthetic imagery from the modeled camera or cameras, and synthetic sensor data, such as modeled IMU data, and also reference frames that are based on the sensor model, device model, environments and motions and perhaps other user input”)

However, Ma does not teach 
a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein: the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames; 
an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles.

In the related field of invention, Chen teaches
            a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein:
       the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames; (See ¶ 67- With the environment model selected and the device models selected and configured and positioned within the modeled environment (to populate the test environment model), the loT system simulation may be deployed 520 or run. This may cause modeled, synthetic data to be generated at one or more of the device models to simulate data and behavior of the corresponding real-world devices (and their component assets). See Chen para 14-15 -loT system (e.g., 100) that includes one or more loT  [corresponds to the synthetic sensor frames and reference frames] 

Examiner note: Examiner consider during IoT system (101) simulation synthetic data is generated at one or more device models based on the selected device model that is configured and positioned within the modeled environment and the set of reference frames includes the identification of sensor models for the one or more sensors,(sensor 110a-110d) a device model for the modeled device under test,(sensor characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications) and the specified set of synthetic operating environments and motion profiles (sensor data (e.g., 199) representing characteristics of the environment in which they reside, are mounted, or are in contact.[corresponds to the sensor positioning and orientation]) used to generate the set of synthetic sensor frames.[corresponds to the set of IoT device model] Chen reference teaches about the graphical representation with the icons of synthetic data for the sensor model (see para 67-69) however, it does not explicitly teaches synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler. See MA reference for the set of synthetic imagery.

an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles. (See ¶ 48-50 An example loT device model manager 220 may be provided with functionality to enable one or more loT device models (e.g., 232) to be selected from a library or catalog of device models to populate an loT testing environment model (e.g., 230) within an example simulation. [corresponds to the experiment manager] for the IoT testing environment] Each device model 232, when populated within an environment model or otherwise deployed in a simulation, may contain parameters and behavioral definitions to simulate or model a corresponding real-world loT device (e.g., 105). Each device or asset model may be configurable, such that parameters may be defined or modified to configure the precise modeled behavior offered by the respective device model 232 and/or asset model 234. For example, a sensor asset model may be configured to generate data of a particular type (e.g., particular units of measurement), according to a certain format (e.g., binary, packetized, analog, according to a particular communication protocol, etc.), with values within a particular range and according to a particular variability (e.g., random, cyclic, or steady values varying in value according to a noise model, frequency, etc.).[Correspond to the synthetic data] A device model generator (e.g., 224) may be provided with functionality to generate/create, modify, or configure one or more device models 232 and/or asset models 234, which can be stored thereafter in the library or catalog of models. In some cases, a device model 232 or asset model 234 may manually defined in a customized manner, with a user providing inputs to the loT testing system 214 (e.g., through a GUI 212) to define various parameters of 


Examiner note: Examiner considere the device model manager as the experiment manager that helps in the functionality of the device or asset model such that various parameters of the device or asset model may be defined or modified to configure the precise modeled behavior offered by the respective device model 232 and/or asset model 234.  Various parameters corresponds to differing the parameters for the device model in order to achieve the précised modeled behavior. (See ¶ 48)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the movable object simulation system with the vision simulator configured for visualizing operations of the movable object in the one or more simulated states as disclosed by Ma to include a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, wherein the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames; and an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles as taught by Chen in the system of Ma for managing machine-to-machine systems in a simulation system  and allow developers and end users to build and configure loT applications and systems such that an loT (Abstract and para 19, Chen)




Conclusion
10.      All claims 1-20 are rejected
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200012756 A1 MA et al.

Discussing a method for obtaining state data of a movable platform, scene data of an environment within which the movable platform is simulated, and parameters of one or more imaging sensors borne on the movable platform, varying one or more of the state data, the scene data, and the parameters to obtain varied data, and simulating visual data captured by the one or more imaging sensors based on the varied data for the one or more of state data, the scene data, and the parameters.. 

6.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PURSOTTAM GIRI/Examiner, Art Unit 2128                  


/SAIF A ALHIJA/Primary Examiner, Art Unit 2128